WHEELER* District Judge.
As to some of the things for the conversion of which this aciion is brought, a verdict.has been directed for the plaintiff; as to some, questions of fact, were submitted to the jury, who have found as to part for the plaintiff and as to part for the defendant; and as to the residue, a verdict has been directed for the defendant. The verdict is special, '.showing the several amounts found for the articles by these classes. Exceptions were taken by the defendant to the rulings upon which the verdict was directed and the questions were submitted, but none as to the manner of submitting them; so the questions remaining are those of law arising upon the rulings, and those arising upon the evidence as to whether it warranted the several findings. None of the rulings upon which any branch of the verdict has been found appear to be so far out of the way as to warrant setting it aside, and compelling a new trial in that, respect, before the exceptions can be heard; and no part of the verdict appears to he so contrary to the evidence, or the weight of the evidence, applicable as to warrant any conclusion that it has been reached otherwise than upon fair consideration of the evidence. The rights of the parties seem now to require nothing further in this court than a judgment on the verdict, and an allowance of the exceptions, for which more time may be necessary. Motion for a new trial overruled. Judgment on the verdict. Stay and term extended 30 days for filing exceptions.